                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    TORIANO GERMAINE HUDSON,                           Case No. 19-cv-03881-SI
                                   8                  Plaintiff,
                                                                                           JUDGMENT
                                   9            v.

                                  10    PEOPLE OF THE STATE OF
                                        CALIFORNIA, et al.,
                                  11
                                                      Defendants.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14         This action is dismissed with prejudice.

                                  15

                                  16         IT IS SO ORDERED AND ADJUDGED.

                                  17   Dated: November 8, 2019

                                  18                                                    ______________________________________
                                                                                        SUSAN ILLSTON
                                  19                                                    United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
